DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-15) in the reply filed on 10/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and subspecies, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 150 (figs. 5, 22, 34).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities:
The abstract is longer than 150 words. 
In [0125], “filtration system” is designated with numeral 102 (102 is used elsewhere in the specification to designate the treatment site).
In [0137], “combiner” is designated with numeral 116 (116 is used elsewhere in the specification to designate the pump).
In [0084], “brain” is designated with numeral 210 in reference to fig. 5. However, 210 is not shown in fig. 5 and is used elsewhere in the figures and specification to designate a catheter (see fig. 6, [0088]). 
 In [0130], “interface” is designated with numeral 210 instead of 120 (120 is used elsewhere in the specification to designate the interface). 
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 2-3, 7, and 15 are objected to because of the following informalities:  
In claim 2 (line 1), “wherein system” should read “wherein the system” for grammatical clarity.  
In claim 3 (line 2), “cooled CSF” should read “cooled volume of CSF” for clarity of antecedent basis.
In claim 7 (line 1), “wherein first” should read “wherein the first” for clarity of antecedent basis.
In claim 15 (line 2), “the fluid flow rate to the treatment site” should read “a fluid flow rate to the treatment site” for clarity of antecedent basis.
In claim 15 (lines 2-3), “fluid flow rate from the treatment site” should read “a fluid flow rate from the treatment site” for clarity of antecedent basis.
In claim 15 (line 3), both occurrences of limitation “the CSF” should read “the volume of CSF” for clarity of antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-8 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 indicates the multi-lumen catheter can include both a first port and a second plurality of ports, rendering the existence of a first plurality of ports indefinite. Similarly, claim 5 indicates the multi-lumen catheter can include both a first plurality of ports and a second port, rendering the existence of a first port indefinite. For purposes of examination, claim 5 shall be read as follows: “The system of claim 4, wherein the multi-lumen catheter includes a first port and a second port, or a first plurality of ports and a second plurality of ports.” 
Claim 15 recites the limitation "the fluid" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “the volume of CSF”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Barbut et al. (US 20020091356 A1), hereinafter Barbut.
Regarding claim 1, Barbut teaches a system for providing focal cooling at a treatment site (figs. 4, 7), the system comprising: a catheter designed to access the treatment site (30); wherein the treatment site includes a CSF-containing space (70); a treatment unit (50) coupled to the catheter (51), the treatment unit including a port in fluid communication with the treatment site (port where tubing between 51 and 55 connects to 51, as shown in fig. 7); wherein the treatment unit is designed to treat a volume of CSF received from the CSF- containing space ([0055]: "Preferably, this CSF and Ringer's lactate mixture is withdrawn from the first catheter in the lumbar region, cooled by pump and cooling unit 51, and passed into the second catheter in the low cervical/high thoracic region."); and wherein the treatment unit includes a temperature control unit designed to cool the volume of CSF received from the CSF-containing space ([0055]).
Regarding claim 2, Barbut further teaches the system is designed to remove the volume of CSF from the CSF-containing space ([0055]).
Regarding claim 3, Barbut further teaches the system is designed to return at least a portion of the cooled CSF to the treatment site ([0055]).
Regarding claim 9, Barbut further teaches a second catheter (40) coupled to the system and disposed at a second location that is different from the treatment site (fig. 7).
Regarding claim 10, Barbut further teaches a tubing disposed between the treatment unit and the catheter (tubing between 51, 55, and 60; fig. 7).
Regarding claim 11, Barbut further teaches the treatment unit includes a pump (51; fig. 7, [0055]).
Regarding claim 14, Barbut further teaches the treatment unit includes a sensor (60; fig. 4, [0049]).
Regarding claim 15, Barbut further teaches the sensor is designed to sense temperature, pressure, the fluid flow rate to the treatment site, fluid flow rate from the treatment site, an amount of contaminants in the CSF, a type of contaminants in the CSF, other measurements of the fluid, and/or combinations thereof (60 is a thermometer designed to sense temperature; [0049]).
Claim(s) 1-8 and 14-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lennox (US 20030130651 A1).
Regarding claim 1, Lennox teaches a system for providing focal cooling at a treatment site (figs. 2, 4), the system comprising: a catheter designed to access the treatment site (24); wherein the treatment site includes a CSF-containing space (compressed ventricle 21; fig. 2, [0055]); a treatment unit (cooling chamber assembly, referenced with both 44 and 30 in figs. 2, 4 and [0053], [0055]) coupled to the catheter (fig. 4), the treatment unit including a port in fluid communication with the treatment site (port connecting 44 and 42; fig. 4); wherein the treatment unit is designed to treat a volume of CSF received from the CSF- containing space ([0053]: "CSF 4 is withdrawn from compressed lateral ventricle 21 through aspiration ports 26 into cooling chamber assembly 30 through compressed ventricle-cooling catheter shaft 24 and is then cooled by cooling module 7. Once the CSF is cooled, it is reinserted into compressed lateral ventricle 21 through compressed ventricle-cooling catheter shaft 24 and infusion ports 27 at the distal end 29 of catheter shaft 24."); and wherein the treatment unit includes a temperature control unit designed to cool the volume of CSF received from the CSF-containing space ([0053]).
Regarding claim 2, Lennox further teaches the system is designed to remove the volume of CSF from the CSF-containing space ([0053]). 
Regarding claim 3, Lennox further teaches the system is designed to return at least a portion of the cooled CSF to the treatment site ([0053]).
Regarding claim 4, Lennox further teaches the catheter is a multi-lumen catheter (lumens 47, 48 of catheter 24; section A-A of fig. 4, [0055]).
Regarding claim 5, Lennox further teaches the multi-lumen catheter includes a first port or a first plurality of ports (first plurality of ports 26; fig. 4, [0055]) and wherein the multi-lumen catheter includes a second port or a second plurality of ports (second plurality of ports 27; fig. 4, [0055]).
Regarding claim 6, Lennox further teaches a first volume of CSF enters the multi-lumen catheter through the first port or the first plurality of ports ([0053], fig. 2).
Regarding claim 7, Lennox further teaches the first volume of CSF passes through a tubing coupled to the port of the treatment unit (tubing 42; [0055]: "Catheter shaft 24 has an aspiration lumen 47 that is 1.2 mm in diameter and is used to aspirate CSF from a lateral ventricle into the cooling chamber assembly 44 though stopcock housing 43 and connector tube 42.").
Regarding claim 8, Lennox further teaches a second volume of CSF passes from the tubing and exits the multi-lumen catheter through the second port or the second plurality of ports (tubing 42; [0055]: "Catheter shaft 24 has an infusion lumen 48 that is 1.2 mm in diameter and is used to infuse cooled CSF into a lateral ventricle from the cooling chamber assembly 45 though stopcock housing 43 and connector tube 42 . . . The distal end of catheter shaft 24 has several infusion ports 27 that provides communication from infusion lumen 48 and a lateral ventricle.").
Regarding claim 14, Lennox further teaches the treatment unit includes a sensor (25; fig. 4, [0055]).
Regarding claim 15, Lennox further teaches the sensor is designed to sense temperature, pressure, the fluid flow rate to the treatment site, fluid flow rate from the treatment site, an amount of contaminants in the CSF, a type of contaminants in the CSF, other measurements of the fluid, and/or combinations thereof (25 is a temperature sensor; [0055]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbut in view of Lad et al. (US 20100305492 A1), hereinafter Lad.
Regarding claim 12, Barbut fails to teach the treatment unit includes a filter designed to filter the volume of CSF.
	Lad teaches a system for circulating and cooling a volume of CSF from a CSF-containing space (figs. 6A, 6C, [0115], [0138], [0166]), wherein the system includes a filter designed to filter/purify the volume of CSF ([0115], [0166]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Barbut to have a filter as taught by Lad as both these inventions and the claimed invention are directed towards systems for cooling a volume of CSF and the references were well-known in the art prior to the effective filing date of the claimed invention. Lad teaches in [0165]-[0167] that, in addition to cooling CSF, removing inflammatory mediators in CSF with a filter (such as the columns mentioned in [0167]) reduces neuroinflammation. It would therefore have been obvious to one of ordinary skill in the art to have incorporated a column as taught by Lad into the treatment unit as taught by Barbut in order to reduce inflammatory mediators in the volume of CSF treated by the device taught by Barbut. 
Regarding claim 13, Barbut in view of Lad further teaches the filter is designed to remove cytokines from the CSF (Lad teaches in [0138] that inflammatory mediators filtered from the CSF may comprise cytokines).
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lennox in view of Lad.
Regarding claim 12, Lennox fails to teach the treatment unit includes a filter designed to filter the volume of CSF.
	Lad teaches a system for circulating and cooling a volume of CSF from a CSF-containing space (figs. 6A, 6C, [0115], [0138], [0166]), wherein the system includes a filter designed to filter/purify the volume of CSF ([0115], [0166]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lennox to have a filter as taught by Lad as both these inventions and the claimed invention are directed towards systems for cooling a volume of CSF and the references were well-known in the art prior to the effective filing date of the claimed invention. Lad teaches in [0165]-[0167] that, in addition to cooling CSF, removing inflammatory mediators in CSF with a filter (such as the columns mentioned in [0167]) reduces neuroinflammation. It would therefore have been obvious to one of ordinary skill in the art to have incorporated a column as taught by Lad into the treatment unit as taught by Lennox in order to reduce inflammatory mediators in the volume of CSF treated by the device as taught Lennox.
Regarding claim 13, Lennox in view of Lad further teaches the filter is designed to remove cytokines from the CSF (Lad teaches in [0138] that the inflammatory mediators filtered from the CSF may comprise cytokines).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783     

/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771